UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1116



WILLIAM H. WYATT, JR.,

                                            Plaintiff - Appellant,


          versus


MS. WALKER; KAMALA B. WILSON, Individually and
in their capacity as employees of Paul Bland;
PAUL BLAND, Individually and in his capacity
as an attorney,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-03-922)


Submitted:   May 27, 2004                   Decided:   June 3, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William H. Wyatt, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William H. Wyatt, Jr., seeks to appeal the district

court’s order dismissing his 42 U.S.C. § 1983 (2000) action.             We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory

and jurisdictional.”      Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

December 19, 2003.     The notice of appeal was filed on January 21,

2004.   Because Wyatt failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny

Wyatt’s motion to proceed in forma pauperis and dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                  - 2 -